ORDER
This petition for certiorari seeks review of a District Court order which precluded defendant from appealing her conviction on a charge of loitering for indecent purposes to the Superior Court. In accordance with our recent determination in two similar matters, to wit, State v. Lawrence, R.I., 424 A.2d 242 and State v. Roy, R.I., 431 A.2d 436, we conclude that the instant case is controlled by our holding in State v. Vinagro, R.I., 433 A.2d 945 (1981).
Therefore, the petition for writ of certio-rari is granted, the District Court order denying defendant’s appeal is vacated, and the matter is remanded to the District Court in order that defendant may have the opportunity to perfect her right to a de novo appeal in the Superior Court. Defendant shall perfect said appeal within 10 days of the date this order is filed.
Entered as an order of this court this 12th day of March, 1982.